COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


RICHARD L. BAILEY
                                                                 MEMORANDUM OPINION *
v.     Record No. 2402-08-4                                           PER CURIAM
                                                                    FEBRUARY 3, 2009
TRULAND SYSTEMS CORPORATION AND
 HARTFORD CASUALTY INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Julie H. Heiden; Koonz, McKenney, Johnson, DePaolis &
                 Lightfoot, L.L.P., on brief), for appellant.

                 (John T. Cornett, Jr.; Daniel E. Lynch & Associates, on brief), for
                 appellees.


       Richard L. Bailey (claimant) appeals a decision of the Workers’ Compensation

Commission finding that he failed to prove he was totally disabled from July 9, 2004 through

November 7, 2004, due to his compensable injury by accident. 1 We have reviewed the record

and the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm

for the reasons stated by the commission in its final opinion. See Bailey v. Truland Systems

Corp., VWC File No. 217-10-25 (Sept. 3, 2008). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Claimant does not challenge the commission’s finding that even if claimant proved he
was partially disabled, he failed to prove he adequately marketed his residual work capacity
during the period in question. Therefore, that finding is binding and conclusive upon us.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                         -2-